          Case 1:16-cr-00069-DAD-SKO Document 913 Filed 12/22/20 Page 1 of 2


 1 KEVIN G. LITTLE, SBN 149818
   LAW OFFICE OF KEVIN G. LITTLE
 2 Post Office Box 8656
   Fresno, CA 93747
 3 Telephone: (559) 342-5800
   Facsimile: (559) 242-2400
 4 E-Mail: kevin@kevinglittle.com

 5 Attorneys for Defendant Kevin Packard

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         CASE NO. 1:16-CR-00069-DAD-SKO
12                                Plaintiff,           STIPULATION RE: TIME CREDIT
                                                       CONSIDERATION AND ORDER
13                         v.
14   KEVIN PACKARD,
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant Kevin

19 Packard, by and through his counsel of record, hereby stipulate as follows:

20          1.     From July 28, 2020 through August 18, 2020, the defendant was held in federal custody

21 based on a violation petition filed on July 28, 2020. Doc. 875. That violation petition was dismissed

22 without prejudice on August 18, 2020. Doc. 882.

23          2.     On October 9, 2020, another violation petition was filed alleging that the defendant

24 committed a new law violation on October 2, 2020. Doc. 896. On December 18, 2020, the defendant

25 was sentenced to a term of 7 months imprisonment based upon his partial admission to that petition, and

26 a corresponding judgment issued on December 21, 2020. Doc. 911.
27          3.     In calculating the defendant’s time credits for purposes of his December 21, 2020

28 Judgment, the Attorney General and Federal Bureau of Prisons may consider the additional 22 days the

      STIPULATION RE: TIME CREDIT CONSIDERATION AND     1
30    ORDER
           Case 1:16-cr-00069-DAD-SKO Document 913 Filed 12/22/20 Page 2 of 2


 1 defendant spent in custody between July 28 and August 18, 2020.

 2          4.      Once the defendant has served the 7-month sentence imposed by the Court, as reflected

 3 in the December 21, 2020 Judgment, he will no longer be on supervised release.

 4          5.      The Court’s Order on this stipulation shall be delivered to the Federal Bureau of Prisons

 5 in the same manner as the December 21, 2020 Judgment.

 6          IT IS SO STIPULATED.

 7
      Dated: December 22, 2020                               MCGREGOR W. SCOTT
 8                                                           United States Attorney
 9
10                                                           /s/ ANTONIO PATACA
                                                             ANTONIO PATACA
11                                                           Assistant United States Attorney
12

13    Dated: December 22, 2020                               /s/ KEVIN LITTLE
                                                             KEVIN LITTLE
14
                                                             Counsel for Defendant
15                                                           KEVIN PACKARD

16

17                                                    ORDER

18          In adopting the parties stipulation, the court emphasizes the language of that stipulation that the

19 Attorney General and Federal Bureau of Prisons may consider the additional 22 days in calculating

20 defendant’s time credits and is not an indication that the court has ordered them to do so, since
21 calculation of time credits is to be determined by the Bureau of Prisons. United States v. Wilson, 503

22 U.S. 329, 331–32 (1992); Allen v. Crabtree, 153 F.3d 1030, 1033 (9th Cir. 1998); United States v.

23 Clayton, 588 F.2d 1288, 1292 (9th Cir.1979) (“It is the administrative responsibility of the Attorney

24 General, the Department of Justice, and the Bureau of Prisons to compute sentences and apply credit

25 where it is due.”).

26 IT IS SO ORDERED.
27      Dated:     December 22, 2020
                                                       UNITED STATES DISTRICT JUDGE
28

      STIPULATION RE: TIME CREDIT CONSIDERATION AND      2
30    ORDER
